Citation Nr: 1012517	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2003 and December 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO) that respectively granted service connection and 
assigned a 10 percent rating for a right hand disability 
(residuals of Bennett's fracture of the right thumb), 
effective October 7, 2002.  

The Veteran was afforded a February 2006 Travel Board 
hearing before the undersigned Veterans Law Judge.  In April 
2006, the Board remanded the case for additional 
development.  In a June 2006 rating decision, the RO 
assigned a temporary 100 percent rating based on the 
provisions governing surgical treatment, effective October 
14, 2004, and a 20 percent rating, effective December 1, 
2004.  However, as those awards did not constitute a 
complete grant of the benefits sought on appeal, the claim 
remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In a December 2006, the Board denied the Veteran's claim for 
an initial increased rating.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims.  The Court issued a January 2009 Memorandum Decision 
affirming the Board's denial of the Veteran's claim for 
increased rating, but remanding for consideration of the 
specific issue of entitlement to special monthly 
compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran, in written statements, remarks to VA 
physicians, and testimony before the Board, contends that 
his service-connected right hand disability effectively 
deprives him of all functional use of that extremity.  The 
Court, in its January 2009 Memorandum Decision, determined 
that the Veteran's assertions raised an implicit claim for 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(k) pertaining to anatomical loss or loss 
of use of one hand, and remanded the appeal to the Board for 
consideration of that specific issue.  38 U.S.C.A. §§ 1114, 
5110 (West 2002 & Supp. 2009) 38 C.F.R. §§ 3.350, 4.63 
(2009).  Although the Board regrets the additional delay, 
further development is needed in order to comply with the 
Court's instructions.

The term loss of use of a hand is defined as that condition 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow with use of a suitable 
prosthetic appliance.  38 C.F.R. §§ 3.350, 4.63 (2009).  The 
determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation, in the case of a hand, could be accomplished 
equally well by an amputation stump with prosthesis.

The record reflects that in February 1967, during his period 
of active service, the Veteran sustained a Bennett's 
fracture of his right thumb metacarpal.  Several decades 
later, in October 2000, he was diagnosed by X-ray with 
degenerative changes with joint space narrowing and 
sclerosis between the navicular and the trapezium and the 
trapezoid.  At that time, the Veteran was treated for 
tenderness over the metacarpophalangeal joint, metacarpal, 
and abductor and extensor tendons of the right thumb.  

In October 2002, the Veteran underwent right carpal tunnel 
release surgery.  Thereafter, he complained of pain in his 
right elbow and forearm that radiated into the base of his 
right thumb.  At a VA examination in February 2003, the 
Veteran reported that he had been involved in two motor 
vehicle accidents in 2002 and that most of his current 
bilateral hand pain was a result of injuries incurred in 
those accidents.  He also stated that he had a carpal tunnel 
syndrome that caused painful numbness of the fingers, mostly 
on the right hand.  Clinical findings showed no redness, 
warmth, or swelling in that extremity.  Nor were there any 
signs of anatomical destruction.  Grip strength testing 
using a dynamometer revealed that the Veteran was able to 
squeeze up to 190 pounds with his right hand.  He was also 
able to hold his right index finger and thumb in a position 
against resistance.  Based on the results of the 
examination, the Veteran was assessed with a history of 
Bennett's fracture with residuals and tri-scaphe 
degenerative arthritis of the right hand.  

Private medical records dated in February 2003 show that the 
Veteran was treated for carpal metacarpal (CMC) and 
scaphoid, trapezium trapezoid arthrosis of the right thumb.  
Surgery was recommended if his symptoms of pain and numbness 
persisted.  In January 2004, the Veteran sought VA 
outpatient treatment for complaints of chronic pain in his 
right thumb.  He reported that he was unable to use his 
right hand.  The VA treating provider determined that the 
Veteran's right hand pain was neuropathic in nature.  In 
April and July 2004, he again sought treatment for right 
thumb pain, which was attributed to arthritis.  A slight 
rotational abnormality to the thumb was also noted.  The 
Veteran was able to flex his thumb to his index finger and 
thumb motion was intact.  Surgery was recommended for relief 
of pain.  

On VA examination in October 2004, it was noted that the 
Veteran was right hand dominant and had recently retired.  
His right hand appeared healthy, with intact sensation, but 
with pain and crepitus on CMC grind.  The Veteran was able 
to flex his thumb to his index finger and his intrinsics 
were intact.  The assessment was pantrapezial arthritis of 
the right thumb with CMC joint.  Later that month, the 
Veteran underwent right hand surgery.  He continued to 
complain of pain in his right upper extremity.  Clinical 
findings dated in April 2005 revealed that he had fairly 
good mobility with his right thumb and was able to oppose it 
to the proximal interphalangeal level of the little finger.  

The Veteran was afforded a follow-up VA examination in May 
2006 in which he complained of chronic right hand pain that 
had persisted since service but became progressively worse 
beginning in the late 1990s.  On clinical examination, he 
was able to hold his right index finger in opposition to his 
thumb and his thumb and little finger in opposition although 
not against resistance.  Ankylosis of the right thumb and 
fingers was not shown.  

After the Court issued its Memorandum Decision, the Veteran 
indicated in an August 2009 statement that he had received 
additional treatment for right hand and arm problems at the 
VA Medical Center in Minneapolis, Minnesota.  As the Board 
is now on notice that there are outstanding VA medical 
records dated after the Veteran's most recent June 2006 VA 
examination that are pertinent to his claim, those records 
should be obtained on remand.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 
In this case, the Veteran's last VA examination is somewhat 
stale and he has indicated that his right hand disability 
has worsened since that time.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is in order.  Moreover, the 
Veteran has not yet undergone a VA examination that 
specifically addresses whether his right hand disability 
results in a loss of use of that extremity for which special 
monthly compensation is warranted.  38 U.S.C.A. §§ 1114, 
5110 (West 2002 & Supp. 2009) 38 C.F.R. §§ 3.350, 4.63 
(2009).  Thus the Board finds that, on remand, he should be 
afforded a VA examination that addresses that particular 
issue.

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain and associate with the 
claims folder all records from the VA 
Medical Center in Minneapolis, 
Minnesota, dated from May 2006 to the 
present.  

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination with the appropriate 
specialist to assess whether his right 
hand disability results in loss of use 
of the hand.  The examiner should review 
the claims folder and should note that 
review in the report.  The rationale for 
all opinions should be explained.  The 
examiner should reconcile his findings 
with all lay and clinical evidence of 
record, including Veteran's assertions 
that he has lost all functional use of 
his right hand, his private and VA 
medical records, and the reports of 
prior VA examinations conducted in 
February 2003, October 2004, and May 
2006.  The examiner's opinion should 
specifically address the following 
question: 

Has that service-connected right 
hand disability resulted in loss of 
use of the right hand at a level 
where no effective function remains 
other than that which could be 
accomplished equally well by an 
amputation stump at the site of 
election below the elbow with use 
of a suitable prosthetic appliance?  
38 C.F.R. §§ 3.350, 4.63 (2009).  

3.  Then, adjudicate the claim for 
special monthly compensation based on 
loss of use of the right hand.  If any 
benefit sought on appeal remains denied, 
provide the Veteran and his 
representative a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


